Title: To George Washington from Brigadier General Peter Muhlenberg, 23 May 1780
From: Muhlenberg, Peter
To: Washington, George



Sir
Fredericksburg [Va.] May 23d 17[80]

enclosd I have the Honor to transmit Your Excellency, a Letter I have receivd by this days post from Doctor Rickman; together with the return of the Sick remaining in the Hospital—as the post is just going out, I shall beg leave, just to mention to Your Excellency that I yesterday receivd a Supply of Money for the Recruiting Service—Colo. Febiger will superintend at this post, & Colo. Green at Winchester, I shall set out with Colo. Green for Winchester to Morrow Morning & shall return in Six days, & then take a ⟨tour⟩ to Chesterfield Courthouse—Next Week I shall send on the first Detachment of Fifty—our Accounts from Charlestown by this days post are so various & Contradictory, that they cannot be depended on—thus much is certain that the Town was safe on the 3d of May. I have the Honor to be Your Excellencys Most Obedt hble Servt

P: Muhlenberg

